Citation Nr: 0507769	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-30 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for prostate cancer.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1968 and from October 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  


REMAND

?	This claim is remanded to provide notice consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA). 
?	This claim is remanded to obtain outstanding VA 
treatment records. 

Title 38, United States Code § 1151 (West 2002) provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment, or the proximate cause of additional disability 
was an event which was not reasonably foreseeable, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  In determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(b)(1) (2004).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2004).

The veteran contends that VA misdiagnosed or failed to 
diagnose prostate cancer prior to April 1999 on the basis of 
elevated prostate specific antigen (PSA) levels.  He 
specifically alleges that due to the late diagnosis, he now 
has metastic cancer and, as a result of a radical 
prostatectomy, he is incontinent and impotent.  As such, the 
veteran claims that he is entitled to compensation under the 
provisions of 38 U.S.C.A. § 1151 for prostate cancer. 

The Board acknowledges that the VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004), are applicable to the 
appeal now before the Board.  The VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).

The Board observes that a May 2002 letter sent to the veteran 
advised him in general of VA's duty to assist; however, 
pertinent to his 38 U.S.C.A. § 1151 claim, he was not 
provided with proper notice as required by the VCAA.  As 
such, while on remand, the veteran should be sent a letter 
informing him of the above-referenced criteria that must be 
met in order to establish entitlement to compensation under 
38 U.S.C.A. § 1151, and, who is responsible for obtaining 
such evidence, as well as request that the veteran provide 
any evidence in his possession pertinent to his claim.  

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as medical 
records from VA medical facilities.  Contained in the VA 
treatment records is the veteran's laboratory results dated 
from August 1994 to October 2002.  Such reveals that the 
veteran had a 6.1 PSA in July 1994, a 4.1 PSA in September 
1994, a 6.2 PSA in January 1998, and a 12.2 PSA in April 
1999, the month the veteran's prostate cancer was first 
diagnosed by VA.  Also of record is a Discharge Summary 
covering the veteran's hospitalization for unrelated medical 
problems from July 6, 1994, to September 8, 1994.  Such 
document indicates that the veteran had a urology 
consultation while hospitalized.  There is no record 
detailing the results of the urology consultation.  
Therefore, a remand is necessary to obtain such treatment 
records.  

Accordingly, this case is REMANDED for the following:

1.  All notification and development 
action required by the VCAA and its 
implementing regulations should be 
completed.  Such action should include 
informing the veteran of the type of 
evidence needed to support his 38 
U.S.C.A. § 1151 claim, informing him 
whether he or VA is responsible for 
obtaining such evidence, and requesting 
him to submit all relevant evidence in 
his possession.  

2.  Appropriate steps should be taken to 
obtain the urology consultation performed 
while the veteran was hospitalized from 
June 1994 to September 1994.  A negative 
response for any records that cannot be 
obtained should be associated with the 
claims file.  For VA records, requests 
must continue until it is determined that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Any records obtained 
should be associated with the file.

3.  After completing the above, the 
veteran's 38 U.S.C.A. § 1151 claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




